Exhibit 10.04
 
CONSULTING AGREEMENT
 


 
THIS CONSULTING AGREEMENT is dated as of June 4, 2010 (the
"Agreement"), between Krele Pharmaceuticals, Inc., a Delaware corporation (the
"Company"), and Lederman & Co., LLC (the "Consultant").


WHEREAS, the parties wish to enter into a consulting arrangement on the terms
and subject to the conditions set forth in this Agreement;
 
NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:
 
SECTION 1. Services.
 
The Company shall retain the Consultant, and the Consultant accepts this
engagement by the Company, upon the terms and subject to the conditions set
forth in this Agreement for the period beginning on June 1, 2010 (the “Agreement
Effective Date”) and ending as provided in Section 4 (the "Consulting Period").
 
SECTION 2. Duties.
 
(a) During the Consulting Period the Consultant shall provide clinical
development, strategic, management and operational consulting services and such
other consulting services as shall be reasonably requested by the Company.
 
(b) The Consultant shall perform its duties and responsibilities to the best of
its abilities in a diligent and professional manner.


SECTION 3. Compensation and Indemnification.
 
(a) The Company will issue to the Consultant three hundred thousand (300,000)
shares (the “Restricted Consultant Shares”) of the Company's common stock
pursuant to the terms of the Company’s 2010 Stock Plan (the “Plan”).  Such
Restricted Consultant Shares shall be subject to the vesting and repurchase
restrictions and other terms set forth in the Plan and the Restricted Stock
Agreement substantially in the form attached hereto as Exhibit A.


(b) Contingent upon the closing prior to December 31, 2010 of the issuance of at
least $1,500,000 of the Company's Preferred Stock (the "Financing") and the
Consultant’s continued provision of services until such Financing occurs, in
addition to the equity issued in accordance with Section 3(a), during the
Consulting Period, the Consultant’s compensation shall be $250,000 per annum, or
such greater amount as the Board may designate from time to time (the
"Consulting Fees").  Consulting Fees shall be payable in monthly installments,
subject to the following sentence.  Provided that the Consultant continues to
provide service until the closing of the Financing, all Consulting Fees payable
for the period from the Agreement Effective Date to the date that the Financing
is consummated shall be paid in a lump sum within thirty days after the
consummation of the Financing and in no event later than March 15, 2011.  In the
event, and upon the consummation of, an initial public offering of the Company's
common stock (the "IPO") occurring prior to December 31, 2010 and the
Consultant’s continued provision of services until the closing of such IPO, the
Consultant’s compensation shall be increased to $300,000, and the Consultant
shall thereupon be compensated for the difference between $821.92 and the per
diem amount of the Consulting Fees in effect immediately prior to the
consummation of the IPO, multiplied by the number of days elapsing from the
Agreement Effective Date through the date of the IPO. Such adjustment shall be
paid in a single lump sum at the same time that the Consultant’s next regular
monthly Consulting Fee installment would be paid, but in no event later than
March 15, 2011.  In no event shall the Consultant be able to designate the
taxable year of such payments.
 
 
 
 
1

--------------------------------------------------------------------------------

 

 
(c) The Company shall, in accordance with policies then in effect with respect
to payments of business expenses, pay or reimburse the Consultant for all
reasonable out-of-pocket business expenses actually incurred by the Consultant
during the Consulting Period in performing services hereunder; provided, however
that to the extent required to comply with the provisions of Section 409A (“Code
Section 409A”) of the Internal Revenue Code of 1986, as amended (the "Code"),
(1) no reimbursement of expenses incurred by the Consultant during any taxable
year shall be made after the last day of the following taxable year of the
Consultant, (2) the amount of expenses eligible for reimbursement, or in-kind
benefits provided, during a taxable year of the Consultant shall not affect the
expenses eligible for reimbursement, or in-kind benefits to be provided, to the
Consultant in any other taxable year, and (3) the right to reimbursement of such
expenses shall not be subject to liquidation or exchange for another benefit.
All expenses shall be accounted for in such reasonable detail as the Company may
require.


(d) Consultant shall be entitled to indemnification in connection with its
services under this Agreement to the maximum extent provided by the Delaware
General Corporation Law.
 
SECTION 4. Term and Termination.
 
(a) General.  The Consulting Period shall commence on the Agreement Effective
Date and shall end on the second anniversary of the Agreement Effective Date
(the "Initial Term"), and shall be renewed annually thereafter for one (1) year
terms, unless and until either party provides ninety (90) days' advance written
notice prior to the end of the then-current Consulting Period that such party
declines to so extend the Consulting Period; provided, however, that the
Consulting Period shall terminate prior to such date upon the occurrence of any
of the events set forth in clause (b) below.  The date on which this Agreement
terminates or expires in accordance with its terms is referred to herein as the
“Termination Date.”
 
(b) Termination by the Company for Cause. Termination by the Consultant for any
Reason.  The Consulting Period may be terminated by the Company at any time for
Cause (as defined below), or by the Consultant for any reason.


(c) Definitions.
 
Cause. For purposes of this Agreement, "Cause" means:
 
(A)           negligence, recklessness or willful misconduct by the Consultant
in the performance of its duties;
 
(B)           a conviction of or a plea of guilty or nolo contendere by the
Consultant to a crime involving fraud, embezzlement, theft, other financial
dishonesty or moral turpitude;
 
(C)           the material breach by the Consultant of this Agreement or of any
other agreement or contract with the Company, or any of its affiliates; or
 
(D)           the Board's reasonable determination that the Consultant has
engaged in a violation of state or federal law relating to the workplace
environment (including, without limitation, laws relating to sexual harassment
or age, sex or other prohibited discrimination).
 
The Company shall not be entitled to terminate for Cause unless the Company
provides to the Consultant written notice stating in reasonable detail the basis
for termination and an opportunity of at least thirty (30) days in duration
(such duration to be determined in good faith by the Company), to cure, unless
(i) the Company reasonably determines that providing such opportunity to cure to
the Consultant is reasonably likely to have a material adverse effect on its
business, financial condition, results of operations, prospects or assets, or
(ii) the facts and circumstances underlying such termination are not able to be
cured, in which case the Company may terminate without providing an opportunity
to cure.
 
SECTION 5. Payments Upon Termination.
 
(a) Termination for Cause.  Termination by the Consultant; Natural Expiration of
the Consulting Period.  If the Consulting Period is terminated (i) by the
Company for Cause, (ii) by the Consultant for any reason, or (iii) upon the
natural expiration of the Consulting Period pursuant to Section 4(a) above, then
the Consultant shall be entitled to receive its Consulting Fees only to the
extent that such amount has accrued through the Termination Date (the "Accrued
Obligations"). For the avoidance of doubt, the Accrued Obligations shall be paid
promptly upon the termination of the Consulting Period, in accordance with
applicable law.
 
 
 
2

--------------------------------------------------------------------------------

 
 
(b) No Other Benefits.  Except as otherwise required by law or as specifically
provided herein, all of the Consultant’s rights to fees hereunder (if any)
accruing after the Termination Date shall cease upon the Termination Date. The
Consultant shall not be entitled to any other payments or benefits.
 
(c) Compliance With Code Section 409A. Notwithstanding anything herein to the
contrary, this Agreement is intended to be interpreted and shall operate so that
the payments and benefits set forth herein shall either be exempt from the
requirements of Code Section 409A or shall comply with the requirements of such
provision; provided, however, that in no event shall the Company be liable to
the Consultant for or with respect to any taxes, penalties or interest which may
be imposed upon the Consultant pursuant to Code Section 409A. For purposes of
this Agreement, the terms "termination of service" and variations thereof shall
mean a "separation from service" as defined in Treasury Regulation Section
1.409A-1(h) ("Separation From Service"). To the extent that any payment under
this Agreement constitutes a "deferral of compensation" subject to Code Section
409A (a "409A Payment") that is to be paid upon a Separation From Service, then,
(A) in the event that a termination of Consultant’s services does not constitute
a Separation From Service, such 409A Payment shall begin at such time as the
Consultant has otherwise experienced such a Separation from Service, and the
date of such Separation from Service shall be deemed to be the termination date
of this Agreement, and (B) if on the date of the Consultant’s Separation from
Service, the Consultant is deemed to be a "specified employee" of a public
company, as such term is defined in Treasury Regulation Section 1.409A-l(i), as
determined from time to time by the Company, then such 409A Payment shall not be
made to the Consultant until six (6) months and one day after the Consultant’s
Separation from Service, and shall be paid without adjustment for the delay in
payment. The Consultant hereby acknowledges that it has been advised to seek and
has sought the advice of a tax advisor with respect to the tax consequences to
the Consultant of all payments pursuant to this Agreement, including any adverse
tax consequences or penalty taxes under Code Section 409A and applicable state
tax law. The Consultant hereby agrees to bear the entire risk of any such
adverse federal and state tax consequences and penalty taxes in the event any
payment pursuant to this Agreement is deemed to be subject to Code Section 409A,
and that no representations have been made to the Consultant relating to the tax
treatment of any payment pursuant to this Agreement under Code Section 409A and
the corresponding provisions of any applicable state income tax laws.
 
SECTION 6. Nondisclosure and Nonuse of Confidential Information.
 
(a) The Consultant shall not disclose or use at any time without the written
consent of the Company, either during the Consulting Period or thereafter, any
Confidential Information (as defined below) of which the Consultant is or
becomes aware, whether or not such information is developed by it, except to the
extent that such disclosure or use is directly related to and required by the
Consultant’s performance in good faith of duties hereunder or is required to be
disclosed by law, court order, or similar compulsion; provided, however, that
such disclosure shall be limited to the extent so required or compelled; and
provided, further, that the Consultant shall give the Company notice of such
disclosure and cooperate with the Company in seeking suitable protection. The
Consultant acknowledges that the Company's Confidential Information has been
generated at great effort and expense by the Company and its predecessors and
affiliates and has been maintained in a confidential manner by the Company, its
predecessors and affiliates. The Consultant does not claim any rights to or lien
on any Confidential Information. The Consultant will immediately notify the
Company of any unauthorized possession, use, disclosure, copying, removal or
destruction, or attempt thereof, of any Confidential Information by anyone of
which the Consultant becomes aware and of all details thereof. The Consultant
shall take all reasonably appropriate steps to safeguard Confidential
Information and to protect it against disclosure, misuse, espionage, loss and
theft. The Consultant shall deliver to the Company on the Termination Date, or
at any time the Company may request, all memoranda, notes, plans, records,
reports, computer tapes and software and other documents and data (and copies
thereof regardless of the form thereof (including electronic and optical
copies)) relating to the Confidential Information or the Work Product (as
defined below) of the Company or any of its affiliates which the Consultant may
then possess or have under its control.
 
(b) As used in this Agreement, the term "Confidential Information" means
information that is not generally known to the public and that is used,
developed or obtained by the Company or any affiliate in connection with its
business, including, but not limited to, information, observations and data
obtained by the Consultant while consulting for the Company or any predecessors
thereof (including those obtained prior to the date of this Agreement)
concerning (i) the business or affairs of the Company (or such predecessors),
(ii) technologies, products or services, (iii) data, test results, designs,
methods, formulae, production methods, know-how, show-how, techniques, systems,
processes, specifications, drawings, reports, software programs, works of
authorship, research and development, (iv) inventions, new developments and
trade secrets, whether patentable or unpatentable and whether or not reduced to
practice, (v) existing and prospective licensees, partners, customers, clients
and suppliers, (vi) agreements with licensees, partners, customers, clients,
suppliers and other entities or individuals, (vii) projects, plans and
proposals, (vii) fees, costs and pricing structures, (viii) accounting and
business methods, (ix) business strategies, acquisition plans and candidates,
financial or other performance data and personnel lists and data, and (x) all
similar and related information in whatever form, unless the information is or
becomes publicly known through lawful means.
 
SECTION 7. Inventions and Patents.
 
The Consultant agrees that all inventions, ideas, innovations, improvements,
modifications, data, test results, technical information, systems, software
developments, methods, designs, analyses, drawings, reports, service marks,
trademarks, trade names, logos and all similar or related information (whether
patentable or unpatentable) which relates to the Company's or any of its
affiliates' actual or anticipated business, research and development or existing
or future products or services and which are conceived, developed or made by the
Consultant (whether or not during usual business hours or on the premises of the
Company or any affiliate and whether or not alone or in conjunction with any
other person) while Consultant is serving the Company under this Agreement
(including those conceived, developed or made prior to the date of this
Agreement) together with all patent applications, letters patent, trademark,
tradename and service mark applications or registrations, copyrights, reissues
thereof and any other legal protection thereon that may be granted for or upon
any of the foregoing (collectively referred to herein as the "Work Product"),
belong in all instances to the Company or such affiliate. The Consultant shall
promptly disclose such Work Product to the Chief Executive Officer and perform
all actions reasonably requested by the Chief Executive Officer (whether during
or after the Consulting Period) to establish and confirm the Company's ownership
of such Work Product (including, without limitation, the execution and delivery
of assignments, consents, powers of attorney and other instruments) and to
provide reasonable assistance to the Company or any of its affiliates in
connection with (a) the prosecution of any applications for patents, trademarks,
trade names, service marks, reissues thereof or other legal protection thereon,
(b) the maintenance, enforcement and renewal of any rights that may be obtained,
granted or vest therein, and (c) the prosecution and defense of any actions,
proceedings, oppositions or interferences relating thereto. If the Company is
unable, after reasonable effort, to secure the signature of the Consultant on
any such papers, any executive officer of the Company shall be entitled to
execute any such papers as the agent and the attorney-in-fact of the Consultant,
and the Consultant hereby irrevocably designates and appoints each executive
officer of the Company as its agent and attorney-in-fact to execute any such
papers on its behalf, and to take any and all actions as the Company may deem
necessary or desirable in order to protect its rights and interests in any Work
Product, under the conditions described in this sentence.
 
 
 
3

--------------------------------------------------------------------------------

 
 
SECTION 8. Non-Compete; Non-Solicitation; Non-Disparagement.
 
(a) The Consultant acknowledges that, in the course of consulting for the
Company and/or its affiliates, it has and will become familiar with the
Company's and its predecessors and affiliates' trade secrets and with other
confidential information concerning the Company and its predecessors and
affiliates and that its services have been and will be of special, unique and
extraordinary value to the Company and its affiliates. Therefore, in order to
protect the Company's interest in its Confidential Information, the Consultant
agrees that during the Consulting Period and for one (1) year thereafter
(collectively, the "Non-Compete Period," subject to automatic extension during
the period of any violation of this Section 8), the Consultant shall not
directly or indirectly own, manage, control, participate in, consult with,
render services for, or in any manner engage in or represent any business
competing with the businesses, products or services of the Company or its
affiliates as such businesses, products and/or services exist or are in the
process of being formed or acquired as of the Termination Date (the “Business”),
within any Restricted Territory. As used in this Agreement, the term "Restricted
Territory" means (i) the United States and (ii) any other country or territory
in which the Company has engaged in, or is engaging in, the Business as of the
Termination Date.
 
Nothing herein shall prohibit the Consultant from being a passive owner of not
more than one percent (1%) of the outstanding stock of any class of a
corporation which is publicly traded that is engaged in the Business, so long as
the Consultant has no active participation in the business of such corporation.
 
(b) During the Non-Compete Period, the Consultant shall not directly or
indirectly through another person or entity:
 
(i) induce or attempt to induce any employee of the Company or any affiliate to
leave the employ of the Company or such affiliate, or in any way interfere with
the relationship between the Company or any such affiliate, on the one hand, and
any employee thereof, on the other hand;
 
(ii) solicit for hire or hire any person who was an employee of the Company or
any affiliate until six (6) months after such individual's employment
relationship with the Company or any affiliate has been terminated, provided
that the Consultant may hire any such person (so long as such person is not a
supervisor, manager or executive officer of the Company or any affiliate) who
responds to a general advertisement offering employment;
 
(iii) solicit, induce or attempt to solicit or induce any customer (it being
understood that the term "customer" as used throughout this Agreement includes
any person (x) that is purchasing goods or receiving services from the Company
and/or any affiliates or (y) that is directly or indirectly providing or
referring customers to, or otherwise providing or referring business for, the
Company or any affiliates), supplier, licensee, subcontractor or other business
relation of the Company or any affiliate to cease or reduce doing business with
the Company or such affiliate, or in any way interfere or attempt to interfere
with the relationship between any such customer, supplier, licensee,
subcontractor or business relation, on the one hand, and the Company or any such
affiliate, on the other hand; or
 
(iv) induce or attempt to induce any customer, supplier, licensee, subcontractor
or other business relation of the Company or affiliate to purchase services or
goods similar to those sold as part of the Business.
 
(c) The Consultant understands that the foregoing restrictions may limit its
ability to consult with companies with a business that is similar to the
Business, but it nevertheless believes that it has received and will receive
sufficient consideration and other benefits as a consultant to the Company and
as otherwise provided hereunder to clearly justify such restrictions. The
Consultant further understands that (i) the parties would not enter into this
Agreement but for the covenants contained in this Section 8, and (ii) the
provisions of Sections 6 through 8 are reasonable and necessary to preserve the
legitimate business interests of the Company and its affiliates.
 
(d) The Consultant agrees that the restrictions are reasonable and necessary,
are valid and enforceable under New York law, and do not impose a greater
restraint than necessary to protect the Company's legitimate business interests.
If, at the time of enforcement of Sections 6 through 8, a court holds that the
restrictions stated herein are unreasonable under the circumstances then
existing, the Consultant and the Company agree that the maximum period, scope or
geographical area reasonable under such circumstances shall be substituted for
the stated period, scope or area so as to protect the Company to the greatest
extent possible under applicable law.
 
(e) In order to protect the goodwill of the Company and its affiliates, to the
fullest extent permitted by law, the Consultant, both during and after the
Consulting Period, agrees not to publicly criticize, denigrate, or otherwise
disparage any of the Company, its affiliates, and each such entity's employees,
officers, directors, licensees, partners, consultants, other service providers,
products, processes, policies, practices, standards of business conduct, or
areas or techniques of research, development, manufacturing, or marketing.
Nothing in this Section 8(e) shall prevent the Consultant or the Company from
cooperating in any governmental proceeding or from providing truthful testimony
pursuant to a legally-issued subpoena. The Consultant promises to provide the
Company with written notice of any request to so cooperate or provide testimony
within one day of being requested to do so, along with a copy of any such
request.
 
 
 
 
4

--------------------------------------------------------------------------------

 

 
 
SECTION 9. Enforcement.
 
Because the Consultant’s services are unique and because the Consultant has
access to Confidential Information and Work Product, the parties hereto agree
that money damages would be an inadequate remedy for any breach of this
Agreement. Therefore, in the event of a breach or threatened breach of this
Agreement by the Consultant, the Company and any of its affiliates or their
successors or assigns may, in addition to other rights and remedies existing in
their favor at law or in equity, seek specific performance and/or injunctive or
other relief in order to enforce, or prevent any violations of, the provisions
hereof (without posting a bond or other security) and may apply to any court of
competent jurisdiction to require the Consultant to account for and pay over to
the Company all compensation, profits, moneys, accruals, increments or other
benefits derived from or received as a result of any transactions constituting a
breach of the covenants contained herein in this Agreement. The Consultant
agrees not to claim that the Company or any of its affiliates has adequate
remedies at law for a breach of any of Sections 6 through 8, as a defense
against any attempt by the Company or any of its affiliates to obtain the
equitable relief described in this Section 9.
 
SECTION 10. Independent Contractor


Consultant shall provide the consulting services hereunder strictly as an
independent contractor and nothing contained herein shall be deemed or construed
as evidencing hereunder a partnership, joint venture, agency, employer/employee,
or other relationship between the Company and the Consultant.  The Consultant
shall be responsible for providing, at the Consultant’s own expense, health,
disability, unemployment, workers compensation, and other insurance,
professional training and licenses for the Consultant’s personnel.  The Company
shall not be responsible for paying, and the Consultant agrees to indemnify the
Company for, any income taxes or employment-related taxes, including, without
limitation, social security and estimated taxes, due by the Consultant that have
been incurred as a result of the compensation paid to the Consultant under this
Agreement.  Neither the Consultant nor any of the Consultant’s personnel shall
be entitled or eligible, by reason of the contractual relationship created by
this Agreement, to participate in any benefits or privileges extended by the
Company to its employees, and the Consultant waives any right to or claim for
any such benefits or privileges.  The Consultant shall be solely responsible for
the control and supervision of any of the personnel that the Consultant uses to
perform its duties under this Agreement.  The Consultant agrees to indemnify the
Company for any claims,  costs, losses, fees, penalties, interest or damages
suffered by the Company resulting from the Consultant’s failure to comply with
this Section 10.


SECTION 11. Representations, Warranties and Additional Covenants of the
Consultant.
 
The Consultant hereby represents and warrants to the Company that (a) the
execution, delivery and performance of this Agreement by the Consultant does not
and shall not conflict with, breach, violate or cause a default under any
agreement, contract or instrument to which the Consultant is a party or any
judgment, order or decree to which the Consultant is subject, (b) the Consultant
is not a party to or bound by any employment agreement, (c) the Consultant is
not a party to or bound by any consulting agreement, non-compete agreement,
confidentiality agreement or similar agreement with any other person or entity
that would affect the Company or the obligations of the Consultant hereunder and
(d) upon the execution and delivery of this Agreement by the Company and the
Consultant, this Agreement will be a valid and binding obligation of the
Consultant, enforceable in accordance with its terms. The Consultant further
represents and warrants that it has not disclosed, revealed or transferred to
any third party any of the Confidential Information that it may have obtained
prior to the date of this Agreement and that he has safeguarded and maintained
the secrecy of the Confidentiality Information to which it has had access or of
which it has knowledge. In addition, the Consultant represents and warrants that
it has no ownership in nor any right to nor title in any of the Confidential
Information and the Work Product.
 
SECTION 12.   Notices.
 
All notices, requests, demands, claims, and other communications hereunder shall
be in writing. Any notice, request, demand, claim or other communication
hereunder shall be deemed duly given when delivered personally to the recipient,
telecopied to the intended recipient at the telecopy number set forth therefor
below, or one (1) business day after deposit with a nationally recognized
overnight delivery service, in each case as follows:
 
If to the Company, to:
 
Krele Pharmaceuticals, Inc.
9 W. 57th St. – 26th FLR
New York, NY 10019
Telephone: (212) 644-2610
Fax: (212) 923-5700
Attention: Chief Executive Officer


 
If to the Consultant, to the address set forth on the signature page hereto;
 
or such other address as the recipient party to whom notice is to be given may
have furnished to the other party in writing in accordance herewith. Any such
communication shall deemed to have been delivered and received (a) when
delivered, if personally delivered, sent by telecopier or sent by overnight
courier, and (b) on the fifth business day following the date posted, if sent by
mail. Instructions, notices or requests may be sent by email to the Consultant.
 


 
5

--------------------------------------------------------------------------------

 
 
SECTION 13.  General Provisions.


 
(a) Severability.  It is the desire and intent of the parties hereto that the
provisions of this Agreement be enforced to the fullest extent permissible under
the laws and public policies applied in each jurisdiction in which enforcement
is sought. Accordingly, if any particular provision of this Agreement shall be
adjudicated by a court of competent jurisdiction to be invalid, prohibited or
unenforceable for any reason, such provision, as to such jurisdiction, shall be
ineffective, without invalidating the remaining provisions of this Agreement or
affecting the validity or enforceability of this Agreement or affecting the
validity or enforceability of such provision in any other jurisdiction.
Notwithstanding the foregoing and except to the extent otherwise provided in
Section 8(d) (with respect to a breach of the provisions of Section 8), if such
provision could be more narrowly drawn so as not to be invalid, prohibited or
unenforceable in such jurisdiction, it shall, as to such jurisdiction, be so
narrowly drawn, without invalidating the remaining provisions of this Agreement
or affecting the validity or enforceability of such provision in any other
jurisdiction.
 
(b) Survival.  The provisions of Sections 4 through 10 shall survive any
termination of this Agreement.


(c) Complete Agreement.  This Agreement and those documents expressly referred
to herein (including, but not limited to, the exhibit attached hereto)
constitute the entire agreement among the parties and supersede any prior
correspondence or documents evidencing negotiations between the parties, whether
written or oral, and any and all understandings, agreements or representations
by or among the parties, whether written or oral, that may have related in any
way to the subject matter of this Agreement.
 
(d) Successors and Assigns.  Except as otherwise provided herein, this Agreement
shall bind and inure to the benefit of and be enforceable by the Consultant and
the Company and their respective successors, assigns, heirs, representatives and
estate; provided, however, that the rights and obligations of the Consultant
under this Agreement shall not be assigned without the prior written consent of
the Company in its sole discretion. The Company may (i) assign any or all of its
respective rights and interests hereunder to one or more of its affiliates, (ii)
designate one or more of its affiliates to perform its respective obligations
hereunder (in any or all of which cases the Company nonetheless shall remain
responsible for the performance of all of their obligations hereunder), (iii)
collaterally assign any or all of its respective rights and interests hereunder
to one or more lenders of the Company or its affiliates, (iv) assign its
respective rights hereunder in connection with the sale of all or substantially
all of its business or assets (whether by merger, sale of stock or assets,
recapitalization or otherwise) and (v) merge any of affiliates with or into the
Company (or vice versa). The rights of the Company hereunder are enforceable by
its affiliates, who are the intended third party beneficiaries hereof.
 
(e) Governing Law.  THIS AGREEMENT WILL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE DOMESTIC LAWS OF THE STATE OF NEW YORK WITHOUT GIVING EFFECT
TO ANY CHOICE OF LAW OR CONFLICTING PROVISION OR RULE (WHETHER OF THE STATE OF
NEW YORK OR ANY OTHER JURISDICTION), THAT WOULD CAUSE THE LAWS OF ANY
JURISDICTION OTHER THAN THE STATE OF NEW YORK TO BE APPLIED.
 
(f) Jurisdiction and Venue.
 
(i) The Company and the Consultant hereby irrevocably and unconditionally
submit, for themselves and their property, to the non-exclusive jurisdiction of
any New York State court or federal court of the United States of America
sitting in the State of New York and any appellate court from any thereof, in
any action or proceeding arising out of or relating to this Agreement or for
recognition or enforcement of any judgment, and the Company and the Consultant
hereby irrevocably and unconditionally agree that all claims in respect of any
such action or proceeding may be heard and determined in any such New York State
court or, to the extent permitted by law, in such federal court. The Company and
the Consultant irrevocably waive, to the fullest extent permitted by law, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court. The Company and the Consultant agree that a final judgment in
any such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
The Consultant agrees not to commence a claim or proceeding hereunder in a court
other than a New York State court or federal court located in the State of New
York, except if the Consultant has first brought such claim or proceeding in
such New York State court or federal court located in the State of New York, and
such court or courts have denied jurisdiction over such claim or proceeding.
 
(ii) The Company and the Consultant irrevocably and unconditionally waive, to
the fullest extent they may legally and effectively do so, any objection that
they may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement in any New York State
court or federal court of the United States of America sitting in the State of
New York and any appellate court from any thereof.
 
(iii) Notwithstanding clauses (i)-(ii), the parties intend to and hereby confer
jurisdiction to enforce the covenants contained in Sections 6 through 8 upon the
courts of any jurisdiction within the geographical scope of such covenants. If
the courts of any one or more of such jurisdictions hold such covenants wholly
or partially invalid or unenforceable by reason of the breadth of such scope or
otherwise, it is the intention of the parties that such determination not bar or
in any way affect the Company's right to the relief provided above in the courts
of any other jurisdiction within the geographical scope of such covenants, as to
breaches of such covenants in such other respective jurisdictions, such
covenants as they relate to each jurisdiction being, for this purpose, severable
into diverse and independent covenants.
 
 
 
 
6

--------------------------------------------------------------------------------

 
 
(iv) The parties further agree that the mailing by certified or registered mail,
return receipt requested to both (x) the other party and (y) counsel for the
other party (or such substitute counsel as such party may have given written
notice of prior to the date of such mailing), of any process required by any
such court shall constitute valid and lawful service of process against them,
without the necessity for service by any other means provided by law.
Notwithstanding the foregoing, if and to the extent that a court holds such
means to be unenforceable, each of the parties' respective counsel (as referred
to above) shall be deemed to have been designated agent for service of process
on behalf of its respective client, and any service upon such respective counsel
effected in a manner which is permitted by New York law shall constitute valid
and lawful service of process against the applicable party.
 
(g) Amendment and Waiver.  The provisions of this Agreement may be amended and
waived only with the prior written consent of the Company and the Consultant,
and no course of conduct or failure or delay in enforcing the provisions of this
Agreement shall affect the validity, binding effect or enforceability of this
Agreement or any provision hereof.


(h) Headings.  The section headings contained in this Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.
 
(i) Counterparts.  This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original and all of which together shall
constitute one and the same instrument.
 
(j) WAIVER OF JURY TRIAL. NO PARTY TO THIS AGREEMENT OR ANY ASSIGNEE, SUCCESSOR,
HEIR OR PERSONAL REPRESENTATIVE OF A PARTY SHALL SEEK A JURY TRIAL IN ANY
LAWSUIT, PROCEEDING, COUNTERCLAIM OR ANY OTHER LITIGATION PROCEDURE BASED UPON
OR ARISING OUT OF THIS AGREEMENT OR ANY OF THE OTHER AGREEMENTS OR THE DEALINGS
OR THE RELATIONSHIP BETWEEN THE PARTIES. NO PARTY WILL SEEK TO CONSOLIDATE ANY
SUCH ACTION, IN WHICH A JURY TRIAL HAS BEEN WAIVED, WITH ANY OTHER ACTION IN
WHICH A JURY TRIAL CANNOT OR HAS NOT BEEN WAIVED. THE PROVISIONS OF THIS SECTION
HAVE BEEN FULLY DISCUSSED BY THE PARTIES HERETO, AND THESE PROVISIONS SHALL BE
SUBJECT TO NO EXCEPTIONS. NEITHER PARTY HAS IN ANY WAY AGREED WITH OR
REPRESENTED TO THE OTHER PARTY THAT THE PROVISIONS OF THIS SECTION WILL NOT BE
FULLY ENFORCED IN ALL INSTANCES.


 
*  *  *  *
 


 
[Signature Page Follows]
 


 
 
7

--------------------------------------------------------------------------------

 


 
IN WITNESS WHEREOF, the parties hereto have executed this Consulting Agreement
as of the date first written above.
 


 

 
KRELE PHARMACEUTICALS, INC.
 
 
By /s/ PATRICK P. GRACE
      Name: Patrick P. Grace
      Director
 
 
By /s/ DONALD W. LANDRY
      Name: Donald W. Landry, MD, PhD
      Director
 
 
Consultant:
LEDERMAN & CO., LLC
 
/s/ SETH LEDERMAN
Seth Lederman, MD
Managing Member
 
Address:
9 West 57th Street, 26th Floor
New York, NY 10019
Fax No.:  (212) 923-5700
 



 
 
 
8

--------------------------------------------------------------------------------

 
 
 
Exhibit A
 


 
Form of Restricted Stock Agreement
 


 


 


 


 


 
 
 
 
9